EXHIBIT 10(kk)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of February 28, 2011
(“Employment Agreement”), between CHURCHILL DOWNS INCORPORATED, a Kentucky
corporation (“Company”) and Alan Tse (“Tse”).

1. Employment. Pursuant to this Employment Agreement, the Company shall employ
Tse, and Tse shall accept employment, in the capacity of Executive Vice
President and General Counsel of the Company, reporting to the President and
Chief Executive Officer (the “CEO”) of the Company. Tse and the Company hereby
agree that March 22, 2011, is the date on which Tse’s employment shall begin
(the “Effective Date”). Tse shall exert his best efforts and devote his full
time and attention to the business and affairs of the Company. Tse shall have
all powers and responsibilities attendant to the position of General Counsel
assigned to him or delegated to him by the CEO. The duties and responsibilities
of said position may be described in a position description mutually acceptable
to him and the CEO; provided that said position shall, in any case, include
(i) those normal and customary duties associated with a position of General
Counsel (managing the day to day legal and regulatory compliance activities of
the Company and advising the Board of Directors on governance issues) and
(ii) serving on the Executive Leadership team. Tse shall occupy an office at the
Company’s headquarters in Louisville, Kentucky.

2. Compensation and Perquisites.

A. Salary. As compensation for the services rendered by Tse hereunder, the
Company shall pay to Tse a base salary (“base salary”) of $290,000 a year,
payable in accordance with the Company’s standard payroll procedures. The base
salary shall be prorated in 2011 based upon the proportion of the year remaining
as of the Effective Date. Salary adjustments, if any, shall be made, in the
discretion of the Compensation Committee of the Board of Directors, at any time
but will normally occur in April of each year in accordance with standard
Company policy, beginning for Tse no sooner than April 2012, and in no event may
Tse’s base salary be reduced below the annualized base salary paid in the
preceding year, unless such reductions are made for other senior executive
officers and the chief executive officer of the Company.

B. Expenses. The Company will reimburse Tse for all reasonable and necessary
travel and other out-of-pocket expenses incurred by him in the performance of
his duties. The Company will pay Tse’s reasonable travel and entertainment
expenses and other reasonable expenses incurred on behalf of the Company’s
business. Tse shall present to the Company on a timely basis from time to time
an itemized account of such expenses in such form as may be required by the
Company. The reimbursement of such expenses shall be subject to the customary
policies of the Company.

C. Miscellaneous Allowance. The Company will provide Tse with an annual
allowance of $10,000 to be paid ratably throughout the year pursuant to the
Company’s normal payroll practice, so long as similar benefits are provided to
other members of the Executive Leadership Team. This allowance will be prorated
in 2011 based upon the proportion of the year remaining as of the Effective
Date. The Company may terminate such benefits at its discretion.

 

Page 1 of 9



--------------------------------------------------------------------------------

D. Moving Expenses. The Company will pay to Tse his reasonable moving expenses
actually incurred up to a maximum of $75,000 (the “Relocation Expenses”), which
include but are not limited to, transportation costs, cost of relocating
household goods, temporary housing, sales expenses relating to home (including
any commissions due to any real estate agent in connection with the sale or
purchase of a house), and living allowances incurred by him in connection with
his relocation to Louisville, Kentucky. Tse shall present to the Company an
itemized account and supportive documentation of such expenses. The Company
represents that it intends to use the Buyer Value Option “BVO” Program to assist
in Tse’s relocation. Relocation Today will manage Tse’s total relocation in
conjunction with the Company’s Human Resources Department. Tse will be required
to sign a relocation payback agreement (attached hereto as Exhibit A).

E. Cash Signing Bonus: Tse shall receive a cash signing bonus of $80,000,
$20,000 to be paid within thirty (30) days of the Effective Date and $60,000 to
be paid within 30 days after the family has completed their move to Louisville,
Kentucky. Tse agrees that that if he terminates employment within twelve
(12) months of the Effective Date he will repay the cash signing bonus on a
daily calendar pro-rated basis [(365 minus number of days since the Effective
Date) divided by 365 multiplied by $80,000)].

All payments and other compensation to Tse shall be subject to applicable
withholding.

3. Employee Benefits.

A. Employee Stock Purchase Plan. Tse shall be entitled to participate in the
Churchill Downs Incorporated 2000 Employee Stock Purchase Plan, beginning with
the earliest entry date under the terms of the plan that follows the Effective
Date, and subject to and on a basis consistent with the terms, conditions and
overall administration of such plan.

B. Long Term Incentive Plan. Tse shall be entitled to participate in the
Company’s Terms and Conditions of Performance Share Awards Issued Pursuant to
The Churchill Downs Incorporated 2007 Omnibus Stock Incentive Plan (“Long Term
Incentive Plan” or “LTIP”) subject to and on a basis consistent with the terms
and conditions and overall administration of such plan.

Tse’s award shall be based on achievement of certain performance goals and
vesting criteria as approved by the Compensation Committee of the Board of
Directors. Tse’s LTIP target award opportunity will be $800,000 with terms
similar to those other participants at his level.

All LTIP awards will be administered per the terms and conditions of the Long
Term Incentive Plan and may require Compensation Committee and Board of Director
approval. Tse acknowledges receipt of a copy of the LTIP

C. Medical, Dental, Vision and Life Insurance. Tse will be eligible to
participate in the Company’s medical, dental, vision, disability and life
insurance plans on the same basis as generally offered to other executives of
the Company from time to time. Tse acknowledges receipt of a summary of those
benefits.

 

Page 2 of 9



--------------------------------------------------------------------------------

D. Incentive Compensation Plan. Tse shall be entitled to participate in the
Company’s (1997) Incentive Compensation Plan, as amended and restated (the
“ICP”), subject to and on a basis consistent with the terms, conditions and
overall administration of such plan. For purposes of participation in the ICP,
Tse’s Target Award (as defined therein) for calendar year 2011 shall be set at
sixty percent (60%) of base salary. The bonus award for calendar year 2011
performance will be paid in March 2012, and pro-rated based upon the proportion
of the year remaining as of the Effective Date. The ICP may be modified,
adjusted and changed from time to time at the discretion of the Company. Tse
acknowledges receipt of a copy of the ICP.

E. Section 401(k) Retirement Plan. Tse shall be entitled to participate in the
Company’s Section 401(k) Retirement Plan, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan.

F. Other Plans and Programs. Tse will be eligible to participate in all other
plans and programs offered to executives of the Company, subject to and on a
basis consistent with the terms, conditions and overall administrative
requirements of such plans, including, without limitation, the Deferred
Compensation Plan, the 125 Flex Plan, Executive Supplemental Long Term
Disability Insurance; provided that, in some instances, Tse will not be able to
participate in such plans until he has completed the required term of employment
as required under the terms of such plans.

4. Vacation. Tse shall be awarded paid time off (PTO) consistent with the
Company’s established policy as amended from time to time.

5. Termination of Employment. The Company may terminate Tse’s employment at any
time, for any reason.

A. By Company (except for termination for Cause), or Tse for Good Reason. In the
event Tse is terminated by the Company, without Cause or in the event of Tse’s
termination of employment for Good Reason, the Company shall pay or otherwise
provide to Tse the following amounts and benefits (the “Termination Benefits”):

(i) the Company shall pay Tse a severance benefit in accordance with the
Company’s Executive Severance Policy as it may exist from time to time and at
the time he incurs an employment termination eligible for payment under such
plan; provided that if such termination occurs within eighteen (18) months of
the Effective Date, the severance benefit shall equal twelve (12) months of base
salary at the base salary then in effect (unless a reduction in base salary is
the basis for Tse’s termination of employment for Good Reason, in which case the
base salary in effect immediately prior to such reduction),

(ii) the Company shall pay Tse a pro rated annual bonus for the year in which
Tse’s termination occurs based, at a minimum, on the Target Award (as defined in
the ICP), subject to the Company’s accomplishment of the Threshold Company Goal
under the ICP for such year as applied to all employee participants in the ICP.
Such amount shall be payable at the time and in the manner stipulated in the
ICP,

 

Page 3 of 9



--------------------------------------------------------------------------------

(iii) any equity based award shall be governed by the applicable plan or program
(except as set forth in item (v) below),

(iv) the Company shall permit Tse to continue to participate in all other
employee benefits programs in which Tse participated at the time of employment
termination, in each case from the date of employment termination until the six
(6) month anniversary thereof, with the exception of the Company’s
Section 401(k) Retirement Plan, the 2005 Churchill Downs Incorporated Deferred
Compensation Plan, the Churchill Downs Incorporated 2000 Employee Stock Purchase
Plan, the Company’s 125 Flex Plan and the Company’s Life and Disability
Insurance programs; provided however, that the Company’s obligations under this
subparagraph (v) shall be reduced or eliminated (including, without limitation,
as required by the COBRA continuation coverage provisions applicable to the
Company health care plan) to the extent Tse receives similar coverage and
benefits under plans and programs of a subsequent employer.

In consideration of the receipt of the payments and benefits of this Paragraph 5
(A), and as a condition thereto, Tse specifically agrees to execute the
Company’s standard employee release and waiver agreement (as modified if
necessary to be consistent with the terms of this Employment Agreement) at the
time of employment termination, whereby the employee releases and waives any and
all claims and causes of action of any kind or nature whatsoever, whether known
or unknown and whether or not specifically mentioned, which may exist or might
be claimed to exist at or prior to the date of employment termination, including
without limitation any future injuries, losses or damages not known or
anticipated at the time of employment termination but which may later develop or
become discovered (including the effects or consequences thereof) and which are
attributable to such claims. This release and waiver agreement includes any
claims which might exist as of the date of execution of the agreement, and shall
conform in all respects to requirements for a valid and enforceable release and
waiver of claims under the Age Discrimination in Employment Act (ADEA).

B. By Company — (for Cause). In the event Tse is terminated by the Company for
Cause, the Company shall be obligated to pay Tse’s then base salary only through
the end of the month during which such termination occurs, plus such other sums
as are payable under this Employment Agreement and which shall have accrued
through the end of such month.

For purposes of this Agreement, the term “Cause” means:

(i) the continued failure of Tse to perform substantially his duties hereunder
(other than any such failure resulting from incapacity due to disability) after
written demand for substantial performance improvement is delivered by the
Company that specifically identifies the manner in which the Company believes
Tse has not substantially performed his duties,

(ii) Tse’s conviction of, or plea of guilty or no contest to (A) a felony or
(B) a misdemeanor involving dishonesty or moral turpitude;

(iii) the engaging by Tse in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the business or reputation of the
Company;

 

Page 4 of 9



--------------------------------------------------------------------------------

(iv) the failure of Tse to [A] demonstrate substantial progress by March 31,
2012, in the relocation of his family to Louisville, Kentucky or [B] complete
such relocation by July 1, 2012, or notice (in writing or otherwise) from Tse at
any time that he will not relocate; or

(v) the inability of Tse to obtain a gaming license in any jurisdiction in which
the Company engages in business requiring such license.

The Company shall give written notice to Tse of the termination for Cause. Such
notice shall state in detail the particular act or acts or the failure or
failures to act that constitute the ground on which the termination for Cause is
based. Such notice shall be given within six (6) months of the occurrence of,
or, if later, the Company’s actual knowledge of, the act or acts or the failure
or failures to act which constitute the grounds for Cause. Tse shall have sixty
(60) days upon receipt of the notice in which to cure such conduct, to the
extent such cure is possible.

C. Termination following a Change in Control. In the event Tse is terminated by
the Company within twenty-four (24) months following a Change in Control other
than for Cause, disability or death, or if Tse voluntarily resigns for Good
Reason within such twenty-four (24) month period, Tse shall receive the benefits
described in Paragraph 5(A).

For purposes of this Agreement, the term “Change in Control” means the first to
occur of the following events:

(i) the acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either the then-outstanding voting
securities of the Company (the “Outstanding Company Common Stock”) or the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (w) any acquisition directly from the Company, (x) any acquisition by
the Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (x), (y) and (z) of
subsection (iii) below;

(ii) individuals who, as of the Effective Date of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date of this
Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

Page 5 of 9



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, immediately following such Corporate Transaction, (x) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of Common Stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (y) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then Outstanding Company Common Stock resulting from such
Corporate Transaction or the Outstanding Company Voting Securities resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to the Corporate Transaction, and (z) at least a majority of the
members of the Board of the Company resulting from the Corporate Transaction
were members of the Incumbent Board at the time of the execution of the initial
plan or action of the Board providing for such Corporate Transaction; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

D. Voluntary Termination by Tse. Tse may at any time resign from his position
after giving the Company not less than thirty (30) days prior written notice of
the effective date of his resignation. Any such resignation shall not be deemed
to be a material breach by Tse of this Employment Agreement and, except as
contemplated by Paragraph 5(E), Tse shall not be entitled to receive the
severance payment contemplated by Paragraph 5(A). Termination by Tse within the
first twelve (12) months of employment under this Paragraph 5(D) (but not
Paragraph 5(E)) will result in the pro-rated repayment of the cash signing
bonus, and within the first twenty-four (24) months of employment the repayment
of relocation expenses as outlined in the relocation payback agreement referred
to in Section 2.D above. It is further agreed that upon such resignation, except
for (i) obligations of either party to the other which have accrued through the
date of Tse’s resignation and (ii) the obligations of Paragraph 6, Tse and the
Company shall be and remain fully and finally released from all further and
future obligations of performance under this Employment Agreement.

E. Termination by Tse for Good Reason. Tse may, in his sole discretion,
terminate his employment with the Company for Good Reason, as defined herein;
provided such termination of employment must occur within one (1) year following
the initial existence of one or more of the following conditions (without the
consent of Tse), each of which shall constitute and be defined as “Good Reason”:
(i) a material diminution of base compensation, (ii) a material diminution of
authority, duties or responsibilities, (iii) a material diminution in the
authority,

 

Page 6 of 9



--------------------------------------------------------------------------------

duties, or responsibilities of the individual to whom he is required to report,
including a requirement that he report to the Chief Executive Officer of the
Company, (iv) a material diminution in the budget over which he retains
authority, (v) a material change in the geographic location at which he must
perform his services, or (vi) any other action or inaction that constitutes a
material breach of this Employment Agreement. Prior to exercising his right to
terminate employment for Good Reason, Tse shall, within sixty (60) days of the
initial occurrence of the condition described in items (i) through (vi) above
which constitutes Good Reason, give written notice to the Company of the
existence of such condition. Upon receipt of such notice the Company shall have
sixty (60) days in which to remedy such condition and not be required to pay the
amount.

6. Other Conditions of Employment. Tse agrees that in the case of (i), (ii),
(iii) and (v) below for a period of two (2) years from, and in the case of
(iv) below at all times after, the date he ceases to be an employee of the
Company or any subsidiary of the Company, regardless of the reason for no longer
being an employee, he will not directly or indirectly:

(i) solicit any customers or prospective customers of Company for the purpose of
selling them products or services that compete with those of Company,

(ii) solicit any Company sponsors, media rights holders, or any other entity
that pays Company money in exchange for use of its tangible or intangible
assets,

(iii) solicit or recruit in any form, as employees, contractors, subcontractors,
consultants or other capacity in which such individuals provided services of
material business value, any employees or former employees of Company (except
those former employees whose employment with the Company terminated prior to the
Effective Date),

(iv) disclose to any third parties or use to his own benefit, directly or
indirectly, any confidential or proprietary information or knowledge of Company,
or

(v) work with or for a competitor of Company, or for himself, in any manner
which would potentially subject Company trade secrets of confidential
information to disclosure and/or misuse.

7. Notices. All notices, requests, demands and other communications provided for
by this Employment Agreement shall be in writing and shall be sufficiently given
if and when mailed in the continental United States by registered or certified
mail or personally delivered to the party entitled thereto at the address stated
below or to such changed address as the addressee may have given by a similar
notice:

 

To the Company   

Churchill Downs Incorporated

Attn: Vice President Human Resources

700 Central Avenue

Louisville, Kentucky 40208

To Tse:    To such address as shall most currently appear on the records of the
Company

 

Page 7 of 9



--------------------------------------------------------------------------------

8. Amendment or Modification; Waiver. No provision of this Employment Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Board of Directors and shall be agreed to in writing,
signed by Tse and by the Chief Executive Officer. Except as otherwise
specifically provided in this Employment Agreement, no waiver by either party
hereto of any breach by the other party thereto of any condition or provision of
this Employment Agreement to be performed by such other party shall be deemed a
waiver of a subsequent breach of such condition or provision or a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time.

9. Severability. In the event that any provision or portion of this Employment
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Employment Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

10. Applicable Law. This Employment Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Kentucky.

11. Obligation to Mitigate; No Right of Offset. In the event of any termination
of employment, Tse shall be under no obligation to seek other employment and,
except as specifically provided herein, there shall be no offset against amounts
due to Tse under this Employment Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain or for claims the
Company may have against him.

12. Background Check. Tse agrees that this Employment Agreement is contingent
upon a successful background check and submission of satisfactory proof to work
in the United States. Failure to submit this proof prohibits Company from hiring
Tse. This Employment Agreement is also subject to the approval of the Company’s
Board of Directors.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year first above written.

 

CHURCHILL DOWNS INCORPORATED By:  

/s/ Robert L. Evans

  Robert L. Evans, President and Chief Executive Officer  

/s/ Alan Tse

  Alan Tse

 

Page 9 of 9